HARLAN, J.—
The courts finds as a matter of fact from the evidence and from an inspection of the property made by consent of the parties, that Jenkins lane, northeasterly from Cromwell street to the 15 feet alley in the rear of the property in question, running north from Jenkins lane to Twenty-second street, is not improved from curb to curb by pavement, macadam, gravel or other substantial material, and is not curbed on the south side in such a way as to amount to a substantial compliance with the Foutz Act or the Act of 1908, and for this reason the property of the petitioner is not subject to the urban rate.